Citation Nr: 0114892	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  94-22 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for internal derangement 
of the left knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from March 1961 to September 
1962.  


This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  
Following remand of this case in July 1996, a June 2000 
rating action granted an increase from a noncompensable 
rating for the service-connected left knee disorder to a 10 
percent rating.  Since the appellant did not withdraw the 
claim after that grant, the case is still in appellate 
status.  AB v. Brown, 6 Vet. App. 35 (1993).  

When the case was remanded in July 1996 it was noted that the 
RO had not developed an issue concerning the veteran's May 
1992 application to reopen a claim for service connection for 
residuals of a fracture of the left leg, which had been 
previously denied by the Board in August 1988.  However, upon 
further review, the Board notes that, after receiving the 
application to reopen in May 1992, the RO denied reopening of 
that claim by a June 1994 rating action of which the veteran 
was notified by letter in that same month.  However, no 
appeal was initiated by the filing of a Notice of 
Disagreement (NOD) within one year thereafter.  

Additionally, the Board observes that in the veteran's VA 
Form 9 of May 1994 he alleged that his service-connected left 
knee disorder had aggravated a nonservice-connected low back 
disorder.  That claim was filed prior to the decision in 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc), which 
first held that service connection may be established if 
there is aggravation (additional disability) of a nonservice-
connected disorder due to a service-connected disorder, 
although limited to the extent of any increase.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The RO has not 
yet adjudicated this claim and, thus, it is referred to the 
RO.  



FINDING OF FACT

Medical evidence demonstrates the veteran's service-connected 
left knee disorder is currently manifested by no compensable 
limitation of motion, pathological functional loss or symptom 
flare-ups, although the veteran does have radiological 
abnormality of the left knee and subjective complaints of 
pain and giving-way.  


CONCLUSION OF LAW

An evaluation in excess of 10 percent for internal 
derangement of the left knee is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321(b)(1), 
4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 
5257 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000) became 
effective.  It rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, eliminates the well-grounded claim 
requirement, and requires VA to provide additional assistance 
in developing all facts.  It is applicable to claims pending 
at the time of its enactment, including the case currently 
before the Board.  The RO has met its notification and duty 
to assist obligations in the development of this case under 
the VCAA.  

Although the RO did not readjudicate this case after the VCAA 
enactment, a review of the record reveals that all 
appropriate development has been accomplished.  All relevant 
facts have been properly developed.  


The statement of the case (SOC) and supplemental SOCs advised 
the veteran of the pertinent law and regulations as well as 
the basis denying a rating in excess of 10 percent.  Also, by 
reciting the applicable law and regulations, notice was given 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  

The report of a VA examination in September 1999 is on file 
and, additionally, special arrangements were made for that 
examination which was conducted at the correctional facility 
at which the veteran was incarcerated.  That recent 
examination provides sufficient information to rate the 
disability in accordance with the applicable rating code.  

The RO made reasonable efforts to obtain all relevant records 
adequately identified by the appellant relative to this case 
and it appears that all evidence so identified has been 
obtained and associated with the record on appeal.  

Lastly, the veteran was advised in a March 22, 2001, letter 
that additional evidence could be submitted within 90 days 
thereof.  The veteran has not identified additional relevant 
evidence that has not already been sought and associated with 
the claims file.  Accordingly, the Board finds that the 
notification and duty-to-assist provisions mandated by VCAA 
have essentially been satisfied in this case and that the 
appellant is not prejudiced by a lack of initial RO 
adjudication after enactment of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Background

VA outpatient treatment (VAOPT) records from 1987 to 1990 
reflect complaints and treatment for multiple symptoms but 
primarily for low back and left hip disability.  The veteran 
did complain of left knee pain in November 1988.  In October 
1989 he complained of left knee pain and on examination had 
minimal swelling and tenderness but no signs of an active 
process.  There was limitation of 

motion of the left knee which was not described in degrees of 
range of motion.  In December 1989 it was noted that he had 
an appointment later that month for knee problems but there 
is no subsequent notation of any treatment.  Although a 
January 1990 clinical notation reflects that he had a history 
of lower extremity edema secondary to low albumin from blood 
plasma donation, he was currently without edema.  In June 
1990 he sought another "disability paper" for back pain.

Clinical records during the veteran's various periods of 
incarceration, covering the time from 1985 to 1992, reflect 
that in June 1985 he reinjured his left knee.  In June 1991 
he complained of knee pain.  In December 1991 it was noted 
that he used a cane because of a history of left knee and 
inguinal hernia problems.  In January 1992 he again 
complained of left knee pain.  

A VA physician reported in October 1993 that the veteran was 
temporarily disabled, until January 31, 1994, due to low back 
and left knee pain.  No other symptoms were described and no 
results of any examination were reported.  

A VA field survey was conducted in August 1998 but the 
whereabouts of the veteran could not be determined.  

Subsequently, it was determined that the veteran was 
incarcerated and a VA examination was scheduled and conducted 
by a VA physician at the veteran's place of incarceration.  
The veteran's claim file was reviewed prior to the 
examination.  Some of the veteran's history of treatment, as 
obtained from the claim file, was reported and old prison 
health notes were made available and reported.  These 
included multiple complaints of the low back, left hip, an 
inguinal hernia, and the right knee.  A 1985 left knee X-ray 
was negative (although a 1967 X-ray revealed a bullet in his 
left hip area).  

The veteran reported that occasionally his left knee would 
collapse.  This occurred about weekly and he had to avoid 
full extension of the knee.  He tended to walk with slight 
flexion.  He said that if he extended the knee completely 
that it was apt 

to collapse and he might fall but he did not give a history 
of such falls resulting in reinjury to the knee.  He also 
noted that pivoting, with the weight on the left foot, tended 
to cause collapse of the knee.  The knee was occasionally 
slightly noisy but there was never any locking.  He had not 
been hospitalized for his knee disability since service. 

On examination the veteran walked with a normal gait and 
alternating toe walking and heel walking.  His coordination 
was good and he was able to put all his weight on one leg and 
then the other, taking full weight on first the right leg and 
then the left.  While doing so he could rise on the foot, 
with full weight on that side, and he could flex the knee so 
that he was in a semi-squatting position with weight on just 
one leg.  He was able to do this equally well with each leg.  
There was no swelling in the knee and no particular areas of 
tenderness.  The collateral and the cruciate ligaments were 
normal.  There was a negative Lachman's test and a negative 
anterior drawer sign.  McMurray's test was done without 
catching, snapping or popping.  There was slight subjective 
decrease of sensory perception in the lateral left thigh.  
There is no evidence of decreased muscle function in either 
lower extremity.  Left knee flexion was to 120 degrees.  The 
circumferential calf and thigh measurements were equal, 
bilaterally.  The femoral patellar articulation appeared 
normal.  There was no patellar crepitation.  There was no 
tendency toward medial or lateral drift on flexion or 
extension.  There was no pain when the knee was actively 
flexed and extended, even while compression forces were 
applied pushing the femur deep into the femoral groove. 

X-rays taken earlier that year at the correctional facility 
were officially interpreted as negative but the VA examiner's 
interpretation was that there was a slight incongruity or 
irregularity of the articular surface of the medial femoral 
condyle.  There was no evidence of narrowing of the joint 
space, osteophytosis, osteochondritis or any other problems.  
The patellofemoral articulation appeared normal. 


The examiner stated that there was almost no report of a 
serious examination of the knee either in service or after 
service, and left knee complaints were evidently not treated 
very seriously either in service or at the various facilities 
that the veteran had subsequently attended, despite the fact 
that he certainly was not reluctant to complain about various 
other problems.  The veteran had related during service that 
he had had an attack of poliomyelitis which affected his left 
leg when he was seven years old.  However, there was no 
evidence of current residuals.  While the X-rays did not show 
a completely normal knee, there was no evidence to suggest a 
fracture in the past and his ligaments were intact.  Also, 
while the veteran related a history of symptoms that might 
seem to be related to internal derangement and meniscus 
injury, there was no corroboration of such a significant 
injury in any prior examination reports, nor was there 
corroborating evidence in the current examination.  

Law and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10, which require that the entire 
recorded history be reviewed with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  Consideration may not be given 
to factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
The present disability level is the primary concern and past 
medical reports do not take precedence over current 

findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the most recent examination is not necessarily 
always controlling; rather, consideration is given not only 
to the evidence as a whole but to both the recency and 
adequacy of examinations.  Powell v. West, 13 Vet. App. 31, 
35 (1999).  

In the June 2000 rating action the RO cited the criteria for 
rating traumatic arthritis, 38 C.F.R. § 4.71a, DC 5010 (which 
is rated as degenerative arthritis), and for knee subluxation 
and instability, DC 5257.  Nevertheless, the Board will 
consider all DCs relevant to rating disability of a knee.  
These are 38 C.F.R. § 4.71a, DCs 5256, 5257, 5258, 5259, 
5260, 5261, 5262, and 5263.  

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by X-rays, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of involvement of 2 or more major joints or 
minor joint groups.  Hicks v. Brown, 8 Vet. App. 417, 420 
(1995).  

Ratings under 38 C.F.R. § 4.71a, DC 5003 for degenerative 
arthritis requires consideration of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  Also, functional loss and the impact of pain upon 
the disability must be considered.  VAOGCPREC 9-98.  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion.  Either event warrants a minimum 
rating, but it must be supported by adequate pathology and 
evidenced by visible behavior on motion; ratings based on 
limited motion do not ipso facto include or subsume the other 
rating factors in §§ 4.40 and 4.45, e.g., pain, functional 
loss, fatigability, and weakness.  


38 C.F.R. § 4.59 together with DC 5003 deems painful motion 
from X-ray documented arthritis to be limited motion, even 
without actually limited motion and even though motion is 
possible beyond where pain sets in, and warrants a minimum 10 
percent rating for each joint affected.  Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) and Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)).  

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

Ratings for ankylosis of a knee under DC 5256 provides for 
minimum 30 percent evaluation for favorable ankylosis in an 
angle in full extension, or in slight flexion between zero 
degrees and 10 degrees.  Where there is recurrent 
subluxation, lateral instability, or other impairment of a 
knee, a 10 percent evaluation may be assigned where the 
disability is slight; a 20 percent evaluation will be 
assigned for moderate disability; and 30 percent for severe 
disability.  38 C.F.R. § 4.71a, DC 5257.  However, ratings 
under DC 5257 are not "predicated on loss of range of 
motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect 
to pain, do not apply."  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  

DC 5003 provides for rating of arthritis of the knee on the 
basis of limitation of motion and not instability; whereas, 
DC 5257 provides for rating of instability of a knee without 
consideration of limitation of motion.  Thus, separate 
ratings for 

arthritis of a knee, when there is actual limitation of 
motion, and for instability of the knee may be assigned 
without pyramiding, which is prohibited by 38 C.F.R. § 4.14.  
VAOGCPREC 23-97.  

When a knee disability is rated under DC 5257, to warrant a 
separate rating for arthritis based on X-ray findings and 
limited motion under DCs 5260 or 5261, the limited motion 
need not be compensable but must at least meet the criteria 
for a zero-percent rating.  A separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  In other words, a compensable degree 
of limited motion under DCs 5260 and 5261 need not be shown; 
rather, a compensable rating may be granted, in addition to a 
rating for instability under DC 5257, if there is X-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.  VAOGCPREC 9-98.  

Under DC 5258, a 20 percent evaluation, the highest and only 
rating, is appropriate where there is evidence of dislocated 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the knee joint.  Symptomatic residuals of 
semilunar cartilage excision warrant a 10 percent rating 
under DC 5259 but this also requires consideration of 38 
C.F.R. §§ 4.40 and 4.45 because removal of a semilunar 
cartilage may result in complications producing loss of 
motion.  VAOGCPREC 9-98.  

Normal range of motion of a knee is from 0 (zero) degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Evaluations for limitation of flexion of a knee are 
assigned as follows: flexion limited to 60 degrees is zero 
percent; flexion limited to 45 degrees is 10 percent; flexion 
limited to 30 degrees is 20 percent; and flexion limited to 
15 degrees is 30 percent.  38 C.F.R. § 4.71a, DC 5260.  
Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to five degrees is 
zero percent; extension limited to ten degrees is ten 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. 38 C.F.R. § 4.71a, DC 
5261.  


Under DC 5262 impairment of the tibia and fibula with 
malunion, with slight knee or ankle disability, warrants a 10 
percent evaluation.  When there is malunion with moderate 
knee or ankle disability, a 20 percent rating is warranted; 
and when there is malunion with marked knee or ankle 
disability, a 30 percent rating is warranted.  Under DC 5263 
genu recurvatum (acquired, traumatic, with weakness and 
insecurity in weight-bearing objectively documented) warrants 
a maximum rating of 10 percent.  

Analysis

The veteran does have a radiologically documented abnormality 
of the medial femoral condyle, although this has been 
described as no more than a "slight" incongruity or 
irregularity.  In this case there is no objective clinical 
evidence of arthritis, either degenerative or traumatic, or, 
despite the veteran's subjective complaint of giving-way or 
collapsing, of actual instability or subluxation of the left 
knee.  Thus, absent any radiological confirmation of 
arthritis, a separate compensable rating for any limitation 
of motion of the left knee (even when otherwise 
noncompensable) is not warranted.  This is also true because 
while the veteran has subjective complaints of left knee 
pain, the recent VA examination found that his active range 
of motion, while limited in flexion to 120 degrees, was 
painless.  See VAOGCPRECs 23-97 and 9-98, above.  

Moreover, the recent VA examination found no impairment of 
the ligaments of the left knee that would have clinically 
confirmed the complaint of collapsing or giving-way of the 
knee, and it was opined that there was no corroboration of 
any internal derangement or menisceal injury.  While he may 
have used a cane as an ambulatory aid in 1985, he no longer 
uses a cane.  Likewise, there is no ankylosis of the left 
knee and, while motion in extension was not formally 
recorded, there is no other evidence of limitation of 
extension.  If such limitation of extension had existed it 
would be reasonable to expect the examiner to have recorded 
that fact.  Also, the limitation of flexion to 120 degrees is 
of a noncompensable level of 

severity.  Thus, DCs 5256, 5258, 5259, 5260, and 5261 do not 
provide a basis for a rating in excess of the current 10 
percent rating in effect.  Moreover, there is no evidence of 
impairment of the tibia or fibula that impairs the left knee, 
nor of genu recurvatum.  Thus, DCs 5262 and 5263 are not 
applicable.  

The clinical findings on the VA examination in 1999 do not 
corroborate the severity of the veteran's symptoms which, as 
noted by the examiner, might seem to suggest internal 
derangement or menisceal injury.  Thus, the evidence does not 
establish more than slight left knee disability under DC 5257 
and, accordingly, the next higher rating under that DC, of 20 
percent for moderate impairment, is not warranted.  Lastly, 
the Board notes that while there was some sensory abnormality 
of the lateral aspect of the left thigh, this is above the 
site of the service-connected left knee disorder and there is 
virtually no clinical evidence that links this sensory 
abnormality to the service-connected left knee disorder, nor 
is it claimed that it is associated with the service-
connected left knee disability for rating purposes.  

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to service-connected disability.  38 C.F.R. 
§ 3.321(b) (2000).  The record reflects that the RO 
considered and declined to refer the veteran's case for an 
extraschedular rating.  It is not shown by objective evidence 
that service-connected disability has required frequent 
hospitalization, markedly interfered with employment or 
otherwise presents an unusual or exceptional disability 
picture.  The Board finds no prejudice to the veteran in the 
RO's not having referred the case for extraschedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Brannon v. West, 12 Vet. App. 32, 35 (1998); and Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material 

issue, VA shall give the claimant the benefit of the doubt.  
VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)).  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claim 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

An increased rating for internal derangement of the left knee 
is denied.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 

